ROBB, Associate Justice.
Appeal from a decision of the Patent Office refusing registration to the word “Luzona,” as a trademark for women’s underwear; the ground of the decision being that the word is merely geographical.
The object of the inhibition against the registration of a descriptive or geographical term is to prevent one dealer from securing a monopoly of a term which, with equal propriety, may be used by other dealers in vending like goods. Thus “Luzon,” being the name of an island in the Philippine group, is open to common use. But appellant is not seeking registration of that word. “Luzona” is no more than suggestive of “Luzon,” and its registration would prevent no one from using the geographical term.
The ease cited by the Patent Office, namely, Standard Paint Co. v. Trinidad Asphalt Co., 220 U. S. 446, 31 S. Ct. 456, 55 L. Ed. 536, is not apposite. The word there involved was “Rubberoid,” which was clearly descriptive of the character or quality of the roofing product to which it was applied. Here the adopted word is' not Luzon misspelled, but a coined and different word, and hence registrable.
The decision is reversed.
Reversed.